EXAMINER’S COMMENT
Applicant's arguments filed 04/26/2022 have been fully considered but they are persuasive.   Accordingly, the rejection under 35 USC 101 has been withdrawn and the application is being allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McCarthy et al., US 10,579,957 B1 (System and method for storing and displaying returned goods information)
Shroff et al., US 10,558,939 B2 (Facilitating product exchange services)
Flores et al., US 2019/0244214 A1 (Customized item self-returns)
Bacallao et al., US 10,185,962 B2 (Store item return process)
Jaff et al., US 9,697,548 B1 (Resolving item returns of an electronic marketplace)
Malsbenden et al., US 8,738,542 B2 (Indicating product return information)
Stashluk, Jr. et al., US 2006/0149577 A1 (Method for customized processing of returned merchandise)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
5/7/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649